 


114 HR 2143 IH: EMPOWER Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2143 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Price of North Carolina (for himself and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reform the system of public financing for Presidential elections, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Empowering Mass Participation to Offset the Wealthy’s Electoral Role Act or the EMPOWER Act. (b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Primary Elections 
Sec. 101. Increase in and modifications to matching payments. 
Sec. 102. Eligibility requirements for matching payments. 
Sec. 103. Inflation adjustments. 
Sec. 104. Repeal of expenditure limitations. 
Sec. 105. Period of availability of matching payments. 
Sec. 106. Examination and audits of matchable contributions. 
Sec. 107. Modification to limitation on contributions for presidential primary candidates. 
Title II—General Elections 
Sec. 201. Modification of eligibility requirements for public financing. 
Sec. 202. Repeal of expenditure limitations and use of qualified campaign contributions. 
Sec. 203. Matching payments and other modifications to payment amounts. 
Sec. 204. Inflation adjustments. 
Sec. 205. Increase in limit on coordinated party expenditures. 
Sec. 206. Establishment of uniform date for release of payments. 
Sec. 207. Amounts in Presidential Election Campaign Fund. 
Sec. 208. Use of general election payments for general election legal and accounting compliance. 
Title III—Severability; Effective Date 
Sec. 301. Severability. 
Sec. 302. Effective date.   
IPrimary Elections 
101.Increase in and modifications to matching payments 
(a)Increase and modification 
(1)In generalThe first sentence of section 9034(a) of the Internal Revenue Code of 1986 is amended— (A)by striking an amount equal to the amount of each contribution and inserting an amount equal to 600 percent of the amount of each matchable contribution (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $250); and 
(B)by striking authorized committees and all that follows through $250 and inserting authorized committees. (2)Matchable contributionsSection 9034 of such Code is amended— 
(A)by striking the last sentence of subsection (a); and (B)by inserting after subsection (b) the following new subsection: 
 
(c)Matchable contribution definedFor purposes of this section and section 9033(b)— (1)Matchable contributionThe term matchable contribution means, with respect to the nomination for election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that— 
(A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;  (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A); and 
(C)such contribution was not— (i)forwarded from the contributor from any person other than an individual, or 
(ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person. (2)ContributionFor purposes of this subsection, the term contribution means a gift of money made by a written instrument which identifies the individual making the contribution by full name and mailing address, but does not include a subscription, loan, advance, or deposit of money, or anything of value or anything described in subparagraph (B), (C), or (D) of section 9032(4).. 
(3)Conforming amendments 
(A)Section 9032(4) of such Code is amended by striking section 9034(a) and inserting section 9034. (B)Section 9033(b)(3) of such Code is amended by striking matching contributions and inserting matchable contributions. 
(b)Modification of payment limitationSection 9034(b) of such Code is amended by striking shall not exceed and all that follows and inserting shall not exceed $300,000,000. 102.Eligibility requirements for matching payments (a)Amount of aggregate contributions per State; disregarding of amounts contributed in excess of $250Section 9033(b)(3) of the Internal Revenue Code of 1986 is amended— 
(1)by striking $5,000 and inserting $25,000; and (2)by striking 20 States and inserting the following: 20 States (disregarding any amount of contributions from any such resident to the extent that the total of the amounts contributed by such resident for the election exceeds $250). 
(b)Contribution limit 
(1)In generalParagraph (4) of section 9033(b) of such Code is amended to read as follows:  (4)the candidate and the authorized committees of the candidate will not accept aggregate contributions from any person with respect to the nomination for election to the office of President of the United States in excess of $1,000 for the election.. 
(2)Conforming amendments 
(A)Section 9033(b) of such Code is amended by adding at the end the following new flush sentence:  For purposes of paragraph (4), the term contribution has the meaning given such term in section 301(8) of the Federal Election Campaign Act of 1971.. (B)Section 9032(4) of such Code, as amended by section 101(a)(3)(A) is amended by inserting or 9033(b) after 9034. 
(c)Ban on acceptance of bundled contributionsSection 9033(b) of such Code, as amended by subsection (b), is amended— (1)by striking and at the end of paragraph (3); 
(2)by striking the period at the end of paragraph (4) and inserting , and; and (3)by adding at the end the following new paragraph: 
 
(5)the candidate and the authorized committee of the candidate will not accept any bundled contribution (as defined in section 304(i)(8)) forwarded by or credited to a person described in section 304(i)(7).. (d)Participation in system for payments for general electionSection 9033(b) of such Code, as amended by subsection (c), is amended— 
(1)by striking and at the end of paragraph (4); (2)by striking the period at the end of paragraph (5) and inserting , and; and 
(3)by adding at the end the following new paragraph:  (6)if the candidate is nominated by a political party for election to the office of President, the candidate will apply for and accept payments with respect to the general election for such office in accordance with chapter 95.. 
103.Inflation adjustmentsSection 9033 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (d)Inflation adjustments (1)In generalIn the case of any applicable period beginning after 2015, each of the dollar amounts described in paragraph (4) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof. 
(2)Applicable periodFor purposes of this subsection, the term applicable period means the 4-year period beginning with the first day following the date of the last general election for the office of President and ending on the date of the next such general election. (3)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100. 
(4)Amounts describedThe dollar amounts described in this paragraph are each of the dollar amounts in the following provisions of this chapter: (A)Subsection (b) of this section (relating to the requirements with respect to contributions received and accepted by eligible candidates). 
(B)Section 9034(a) and 9034(c) (relating to the determinations and definition of matchable contribution).  (C)Section 9034(b) (relating to the limitation on the total amount of payments to which a candidate may be entitled). 
(D)Section 9035(a) (relating to the limitation on the amount of expenditures a candidate may make from personal funds).. 104.Repeal of expenditure limitations (a)In generalSubsection (a) of section 9035 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(a)Personal expenditure limitationNo candidate shall knowingly make expenditures from his personal funds, or the personal funds of his immediate family, in connection with his campaign for nomination for election to the office of President in excess of, in the aggregate, $50,000.. (b)Conforming amendmentParagraph (1) of section 9033(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)the candidate will comply with the personal expenditure limitation under section 9035,. 105.Period of availability of matching paymentsSection 9032(6) of the Internal Revenue Code of 1986 is amended by striking the beginning of the calendar year in which a general election for the office of President of the United States will be held and inserting the date that is 6 months prior to the date of the earliest State primary election. 
106.Examination and audits of matchable contributionsSection 9038(a) of the Internal Revenue Code of 1986 is amended by inserting and matchable contributions accepted by after qualified campaign expenses of. 107.Modification to limitation on contributions for presidential primary candidatesSection 315(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(6)) is amended by striking calendar year and inserting four-year election cycle. 
IIGeneral Elections 
201.Modification of eligibility requirements for public financingSubsection (a) of section 9003 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a political party in a presidential election shall meet the following requirements: 
(1)Participation in primary payment systemThe candidate for President received payments under chapter 96 for the campaign for nomination for election to be President. (2)Agreements with CommissionThe candidates, in writing— 
(A)agree to obtain and furnish to the Commission such evidence as it may request of the qualified campaign expenses of such candidates, (B)agree to keep and furnish to the Commission such records, books, and other information as it may request, and 
(C)agree to an audit and examination by the Commission under section 9007 and to pay any amounts required to be paid under such section. (3)Ban on certain contributions and solicitationsThe candidates certify to the Commission, under penalty of perjury, the following: 
(A)Bundled contributionsSuch candidates and the authorized committees of such candidates will not accept any bundled contribution (as defined in section 304(i)(8)) forwarded by or credited to a person described in section 304(i)(7). (B)Solicitations for joint fundraising committeesSuch candidates and their authorized committees will not, after June 1 of the election year, solicit any funds for any joint fundraising committee that includes any committee of a political party. 
(C)Solicitation for political partiesSuch candidates and their authorized committees will not, after June 1 of the year in which the election is held, solicit any funds for any committee of a political party.Such certification shall be made within such time prior to the day of the presidential election as the Commission shall prescribe by rules or regulations.. 202.Repeal of expenditure limitations and use of qualified campaign contributions (a)Use of qualified campaign contributions without expenditure limits; application of same requirements for major, minor, and new partiesSection 9003 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (c) and inserting the following: 
 
(b)Use of qualified campaign contributions To defray expenses 
(1)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a party in a presidential election shall certify to the Commission, under penalty of perjury, that— (A)such candidates and their authorized committees have not and will not accept any contributions to defray qualified campaign expenses other than— 
(i)qualified campaign contributions, and (ii)contributions to the extent necessary to make up any deficiency payments received out of the fund on account of the application of section 9006(c), and 
(B)such candidates and their authorized committees have not and will not accept any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11). (2)Timing of certificationThe candidate shall make the certification required under this subsection at the same time the candidate makes the certification required under subsection (a)(3).. 
(b)Definition of qualified campaign contributionSection 9002 of such Code is amended by adding at the end the following new paragraph:  (13)Qualified campaign contributionThe term qualified campaign contribution means, with respect to any election for the office of President of the United States, a contribution from an individual to a candidate or an authorized committee of a candidate which— 
(A)is made after June 1 of the year in which the election is held; (B)does not exceed $1,000 for the election; and 
(C)with respect to which the candidate has certified in writing that— (i)the individual making such contribution has not made aggregate contributions (including such qualified contribution) to such candidate and the authorized committees of such candidate in excess of the amount described in subparagraph (B), and 
(ii)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such qualified contribution) aggregating more than the amount described in subparagraph (B) with respect to such election.. (c)Conforming amendments (1)Repeal of expenditure limits (A)In generalSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by striking subsection (b). 
(B)Conforming amendmentsSection 315(c) of such Act (52 U.S.C. 30116(c)) is amended— (i)in paragraph (1)(B)(i), by striking , (b); and 
(ii)in paragraph (2)(B)(i), by striking subsections (b) and (d) and inserting subsection (d). (2)Repeal of repayment requirement (A)In generalSection 9007(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively. 
(B)Conforming amendmentParagraph (2) of section 9007(b) of such Code, as redesignated by subparagraph (A), is amended— (i)by striking a major party and inserting a party;  
(ii)by inserting qualified contributions and after contributions (other than; and (iii)by striking (other than qualified campaign expenses with respect to which payment is required under paragraph (2)).  
(3)Criminal penalties 
(A)Repeal of penalty for excess expensesSection 9012 of the Internal Revenue Code of 1986 is amended by striking subsection (a). (B)Penalty for acceptance of disallowed contributions; application of same penalty for candidates of major, minor, and new partiesSubsection (b) of section 9012 of such Code is amended to read as follows: 
 
(b)Contributions 
(1)Acceptance of disallowed contributionsIt shall be unlawful for an eligible candidate of a party in a presidential election or any of his authorized committees knowingly and willfully to accept any contribution to defray qualified campaign expenses, except to the extent necessary to make up any deficiency in payments received out of the fund on account of the application of section 9006(c), or to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11). (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, or imprisoned not more than one year, or both. In the case of a violation by an authorized committee, any officer or member of such committee who knowingly and willfully consents to such violation shall be fined not more than $5,000, or imprisoned not more than one year, or both.. 
203.Matching payments and other modifications to payment amounts 
(a)In general 
(1)Amount of payments; application of same amount for candidates of major, minor, and new partiesSubsection (a) of section 9004 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalSubject to the provisions of this chapter, the eligible candidates of a party in a presidential election shall be entitled to equal payment under section 9006 in an amount equal to 600 percent of the amount of each matchable contribution received by such candidate or by the candidate’s authorized committees (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $250), except that total amount to which a candidate is entitled under this paragraph shall not exceed $300,000,000.. 
(2)Repeal of separate limitations for candidates of minor and new partiesSection 9004 of such Code is amended by striking subsection (b). (3)Conforming amendmentSection 9005(a) of such Code is amended by adding at the end the following new sentence: The Commission shall make such additional certifications as may be necessary to receive payments under section 9004.. 
(b)Matchable contributionSection 9002 of such Code, as amended by section 202, is amended by adding at the end the following new paragraph:  (14)Matchable contributionThe term matchable contribution means, with respect to the election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that— 
(A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;  (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A) with respect to such election; and 
(C)such contribution was not— (i)forwarded from the contributor from any person other than an individual, or 
(ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person.. 204.Inflation adjustmentsSection 9004 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(f)Inflation adjustments 
(1)In generalIn the case of any applicable period beginning after 2017, each of the dollar amounts described in paragraph (4) shall be increased by an amount equal to— (A)such dollar amount; multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof. (2)Applicable periodFor purposes of this subsection, the term applicable period means the 4-year period beginning with the first day following the date of the last general election for the office of President and ending on the date of the next such general election. 
(3)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100. (4)Amounts describedThe dollar amounts described in this paragraph are each of the dollar amounts in the following provisions of this chapter: 
(A)Section 9002(13) (relating to the definition of qualified campaign contribution).  (B)Section 9002(14) (relating to the definition of matchable contribution).   
(C)Subsection (a) of this section (relating to the limitation on the total amount of payments to which a candidate may be entitled). . 205.Increase in limit on coordinated party expenditures (a)In GeneralSection 315(d)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(2)) is amended to read as follows: 
 
(2) 
(A)The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds $100,000,000. (B)For purposes of this paragraph— 
(i)any expenditure made by or on behalf of a national committee of a political party and in connection with a presidential election shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party; and (ii)any communication made by or on behalf of such party shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party if any portion of the communication is in connection with such election. 
(C)Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States.. (b)Conforming amendments relating to timing of cost-of-Living adjustment (1)In generalSection 315(c)(1) of such Act (52 U.S.C. 30116(c)(1)), as amended by section 202(d)(1)(B), is amended— 
(A)in subparagraph (B), by striking (d) and inserting (d)(3); and (B)by inserting at the end the following new subparagraph: 
 
(D)In any calendar year after 2017— (i)the dollar amount in subsection (d)(2) shall be increased by the percent difference determined under subparagraph (A); 
(ii)the amount so increased shall remain in effect for the calendar year; and (iii)if the amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.. 
(2)Base yearSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B)), as amended by section 202(d)(1)(B), is amended— (A)in clause (i)— 
(i)by striking (d) and inserting (d)(3); and (ii)by striking and at the end; 
(B)in clause (ii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new clause: 
 
(iii)for purposes of subsection (d)(2), calendar year 2016.. 206.Establishment of uniform date for release of payments (a)Date for payments (1)In generalSection 9006(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(b)Payments from the FundIf the Secretary of the Treasury receives a certification from the Commission under section 9005 for payment to the eligible candidates of a political party, the Secretary shall pay to such candidates out of the fund the amount certified by the Commission on the later of— (1)the last Friday occurring before the first Monday in September; or 
(2)24 hours after receiving the certifications for the eligible candidates of all major political parties.Amounts paid to any such candidates shall be under the control of such candidates.. (2)Conforming AmendmentThe first sentence of section 9006(c) of such Code is amended by striking the time of a certification by the Commission under section 9005 for payment and inserting the time of making a payment under subsection (b). 
(b)Time for certificationSection 9005(a) of the Internal Revenue Code of 1986 is amended by striking 10 days and inserting 24 hours. 207.Amounts in Presidential Election Campaign Fund (a)Determination of amounts in fundSection 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In making a determination of whether there are insufficient moneys in the fund for purposes of the previous sentence, the Secretary shall take into account in determining the balance of the fund for a Presidential election year the Secretary’s best estimate of the amount of moneys which will be deposited into the fund during the year, except that the amount of the estimate may not exceed the average of the annual amounts deposited in the fund during the previous 3 years.. 
(b)Special rule for first campaign cycle under this Act 
(1)In generalSection 9006 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (d)Special authority To borrow (1)In generalNotwithstanding subsection (c), there are authorized to be appropriated to the fund, as repayable advances, such sums as are necessary to carry out the purposes of the fund during the period ending on the first presidential election occurring after the date of the enactment of this subsection. 
(2)Repayment of advances 
(A)In generalAdvances made to the fund shall be repaid, and interest on such advances shall be paid, to the general fund of the Treasury when the Secretary determines that moneys are available for such purposes in the fund. (B)Rate of interestInterest on advances made to the fund shall be at a rate determined by the Secretary of the Treasury (as of the close of the calendar month preceding the month in which the advance is made) to be equal to the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the anticipated period during which the advance will be outstanding and shall be compounded annually.. 
(2)Effective dateThe amendment made by this subsection shall take effect January 1, 2016. 208.Use of general election payments for general election legal and accounting complianceSection 9002(11) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: For purposes of subparagraph (A), an expense incurred by a candidate or authorized committee for general election legal and accounting compliance purposes shall be considered to be an expense to further the election of such candidate.. 
IIISeverability; Effective Date 
301.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 302.Effective dateExcept as otherwise provided in this Act, the amendments made by this Act shall apply with respect to elections occurring after January 1, 2016. 
 
